DETAILED ACTION
This action is in response to the RCE filing of 7-1-2022. Claims 1-3, 6-8 and 12-19 are pending and have been considered below:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 19 recites means for functions for a display, reception and display control. It appears the hardware associated with the functions are a multifunction peripheral (Paragraph 36).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 and 12-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (“Koch” 20140071054 A1) in view of Van Eerd et al. (“Van” 20130113717 A1).
Claim 1: Koch discloses a display apparatus comprising: a display unit; a reception unit that receives a user operation performed in an input field for inputting a letter or a value displayed on the display unit; and a display control unit that, if the user operation is received, displays, on the display unit, a software keyboard and another input field corresponding to the input field in which the user operation has been performed, wherein the other input field is used for inputting a letter or a value in the corresponding input field (Figure 5bb:5114, 5cc, 5ee and Paragraphs 271-272; provides keyboard and mirrored input field). 
Koch may not explicitly disclose wherein, in response to a plurality of input fields on a screen being displayed
on the display unit, the display control unit displays marks indicating presence of the input fields other than the input field in which the user operation has been performed,
wherein the marks indicate directions of the other input fields from the input field in which the user operation has been performed, and
wherein, in response to one of the marks being operated, the display control unit displays a corresponding one of the other input fields.
Van is provided because it discloses a display with secondary input area. Further Van provides marks which are provided when an enlarged text area is displayed, the marks indicate directional inputs that can be navigated to additional textual input areas (Figure 17 and Paragraph 86).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide marks that allow directional movement to input areas of Koch. One would have been motivated to provide the functionality because it enhances the input capability and provides navigation accuracy, thereby improving the system operability. 
Claim 2: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit displays an input item along with the other input field (Koch: Figure 5bb, 5cc, 5ee and Paragraph 272; mirrored input field). 
Claim 7: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit obtains an image including the input field and surrounding of the input field, displays the image as the other input field on the display unit along with the software keyboard, and increases or reduces the image in size (Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273). 
Claim 8: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit obtains an image including the input field and surrounding of the input field, displays the image as the other input field on the display unit along with the software keyboard, and displays the image in a movable manner through a user operation (Koch: Figure 5p and Paragraph 252, 259 and 272-273; moveable).
Claim 12: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit incorporates the other input field into the software keyboard (Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273).
Claim 13: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit displays the other input field separately from the software keyboard (Koch: Figure 5bb, 5cc, 5ee and Paragraph 272).
Claim 14: Koch and Van disclose a display apparatus according to claim 13, wherein the display control unit displays the other input field in a movable manner through a user operation (Koch: Figure 5p and Paragraph 252 and 259; moveable).
Claim 15: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit obtains an image including the input field and surrounding of the input field and displays the image as the other input field and increase and decrease keys (Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273; mirrored display with surrounding information). 
Claim 16: Koch and Van disclose a display apparatus according to claim 1, wherein the display control unit changes text or a value displayed in the other input field in accordance with an operation performed on the software keyboard (Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273; field updated). 
Claim 17: Koch and Van disclose a display apparatus according to claim 15, wherein the display control unit changes text or a value displayed in the other input field in accordance with an operation performed on the software keyboard or the increase and decrease keys (Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273). 
Claims 18-19 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (“Koch” 20140071054 A1) and Van Eerd et al. (“Van” 20130113717 A1) in further view of Sokolsky (20030193481 A1).  
Claim 3: Koch and Van disclose a display apparatus according to claim 1, but may not explicitly disclose wherein the display control unit displays an input range along with the other input field. 
Sokolsky is provided because it discloses a display and input area, and further provides range inputs and indicators (Figures 1 and 5; Paragraph 30). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide range inputs for the input options of Koch. One would have been motivated to provide the functionality because it enhances the input options and capability thereby improving the system operability. 
Claim 6: Koch and Van disclose a display apparatus according to claim 1, but may not explicitly disclose wherein the display control unit obtains an image including the input field and surrounding of the input field, displays the image as the other input field on the display unit along with the software keyboard, and displays the image as the other input field and an input range (Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273). 
Sokolsky is provided because it discloses a display and input area, and further provides range inputs and indicators (Figures 1 and 5; Paragraph 30). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide range inputs for the input options of Koch. One would have been motivated to provide the functionality because it enhances the input options and capability thereby improving the system operability. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Van only provides movement within one input field. Examiner respectfully disagrees. Examiner considers each section/line of Van as its own input field where textual data can be input. 
Further it is believed that Van’s directional inputs indicate that there is a presence of input fields in multiple directions. The inputs controls provide available directional inputs when the text field enlargement area is displayed.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sailors et al. “SYSTEM AND METHOD FOR AREA OF INTEREST ENHANCEMENT IN A SEMI-TRANSPARENT KEYBOARD” FIGURE 2 

Maeng et al. METHOD AND APPARATUS FOR MOVING INPUT FIELD  FIGURE 9A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-27-2022